Citation Nr: 1445736	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  07-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cervical spine myelopathy with disc herniation, status post-discectomy with fusion C4-5 and C5-6.

2.  Entitlement to service connection for right upper extremity and right lower extremity weakness, to include as secondary to cervical spine myelopathy with disc herniation, status post-discectomy with fusion C4-5 and C5-6.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from March 1975 to May 1985, and inactive duty for training (INACDUTRA) service in the Army National Guard from April 1997 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

As noted in earlier Board decisions, the Veteran cancelled his Central Office hearing request in August 2011; the Board will therefore proceed to adjudicate his appeal.  See 38 C.F.R. § 20.702(d), 20.704(d)(2013).

The case was remanded for further development in September 2011 and January 2013.  Most recently, in a February 2014, the case was remanded again in order to comply with the January 2013 remand directives.  Specifically, a new VA examination was requested that included a review of the Veteran's lay statements regarding a cervical spine injury during a April 2003 weekend drill.  A review of the record shows that the Veteran's claim was reviewed in April 2013 and an addendum opinion was requested to address the Veteran's lay statements.  The Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal has been returned to the Board via the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the favor of the Veteran, the Board finds that the Veteran's current cervical spine myelopathy with disc herniation, status post-discectomy with fusion C4-5 and C5-6, is related to an injury incurred during INACDUTRA in April 2003.  

2.  Resolving all reasonable doubt in the favor of the Veteran, the Board finds that the Veteran's right upper extremity and right lower extremity weakness is caused or aggravated by his cervical spine myelopathy with disc herniation, status post-discectomy with fusion C4-5 and C5-6.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cervical spine myelopathy with disc herniation, status post-discectomy with fusion C4-5 and C5-6, have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for entitlement to service connection for right upper extremity and right lower extremity weakness, to include as secondary to cervical spine myelopathy with disc herniation, status post-discectomy with fusion C4-5 and C5-6, have been met.  38 U.S.C.A. §§ 101,1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he injured his cervical spine during a drill in April 2003 in which he was putting up tents.  He asserts that he noticed pain but there was no medical availability at that time.  A fellow platoon member was a chiropractor and provided treatment.  Upon experiencing increasing neck pain, the Veteran sought VA treatment in 2004 and eventually underwent a cervical fusion in 2005. 

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

As noted in the January 2005 VA treatment records, the Veteran underwent a cervical fusion after experiencing persistent pain for the previous eighteen months.  VA examinations from 2011 and 2014 also confirm the presence of a current cervical disability as well as weakness in the right upper and lower extremity.  Therefore, the remaining issue to be resolved is whether the Veteran has been from an injury incurred or aggravated in line of duty.  The Board finds that the evidence is at least in equipoise in this regard.

The Veteran has undergone several VA examinations to assess the etiology of his cervical spine and right extremity symptoms.  At the earliest examination, from September 2011, the examiner reviewed the Veteran's claims file and concluded that it was less likely than not that the Veteran's neck complaints were related to military service because there was "no evidence of injury to the cervical spine precipitating the findings which were noted at the time of his later surgery."

At the next VA examination in April 2014, the examiner provided a positive nexus opinion, stating it was at least as likely as not that the Veteran's current cervical spine disability is "consistent with the April 2003 traumatic injury described by the Veteran."  The examiner stated there was evidence of an injury in service with a continuum of care thereafter.  Because the examiner did not specifically indicate that the lay statements of the Veteran were considered in drawing his conclusions, an addendum opinion was requested.  In July 2014 the examiner repeated his opinion but identified evidence reviewed to include the claims file, VBMS, previous examinations, the Veteran's lay statements, and all available service and post-service medical records.  

In short, the Veteran has a current diagnosis of a cervical spine disability and the record contains an opinion from a medical professional relating the Veteran's current condition to an injury during INACDUTRA.  Although the service treatment records do not specifically document an injury to the neck, the Veteran is competent to report that he experienced such an injury.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Indeed, the Veteran is competent to testify as to matters that the he has actually observed and are within the realm of his personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  He has consistently described a neck injury in April 2003, and the January 2005 VA medical record indicates that the Veteran's neck pain had progressed for approximately eighteen months.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for cervical spine myelopathy with disc herniation, status post-discectomy with fusion C4-5 and C5-6.

It follows that service connection for right upper extremity and right lower extremity weakness is also warranted as secondary to the Veteran's cervical spine disability.  The September 2011 VA examiner indicated the Veteran's current partial loss of function in the right upper and lower extremities is related to the cervical spine disability, and the April 2014 examiner found the right upper and lower extremity condition was as least as likely as not consistent with the April 2003 traumatic injury described the Veteran.  Once again resolving reasonable doubt in favor of the Veteran, the Board finds that competent medical evidence has been provided showing the Veteran's condition is caused or aggravated by the cervical spine disability, which has been service-connected in the instant decision.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



ORDER

Entitlement to service connection for cervical spine myelopathy with disc herniation, status post-discectomy with fusion C4-5 and C5-6, is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to service connection for right upper extremity and right lower extremity weakness, to include as secondary to cervical spine myelopathy with disc herniation, status post-discectomy with fusion C4-5 and C5-6, is granted, subject to the regulations governing the award of monetary benefits.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


